DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.

Response to Arguments


Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been carefully reviewed and the examiner respectfully disagrees as discussed below. 
Claim Interpretation. 
Applicant argues that the terms "monitoring unit" and "therapy unit" as recited in claims 1-23 should not be interpreted under 35 U.S.C. § 112(f), because monitor defibrillators are known for monitoring a patient and for delivering a therapy whereby those having ordinary skill in the art of monitor defibrillators would know structure of a monitor defibrillator corresponding to a monitoring unit of the monitor defibrillator and would know the structure of a monitor defibrillator corresponding to a therapy unit of the monitor defibrillator.  They state that the subject patent application teaches an See, U.S. Application Serial No. 14/776,793 at paragraph [0064]. 
The examiner respectfully disagrees with the applicant’s arguments for the following reasons. The claims were interpreted under 35. U.S.C. 112 (f). or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “monitoring” and “therapy” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Paragraph [0064] of the current application does not teach any specific structure of the patient monitoring unit and therapy unit. Paragraph [0064] (reproduced below) just states that the monitoring unit 210 and a therapy unit 220 are housed in a housing. Further Fig. 2 is annotated with one section of the panela s being the monitoring unit 210 and another section of the panel as being the therapy unit.
[0064] FIG. 2 illustrates an exemplary embodiment of a primary unit of a monitor defibrillator 200 into which a touchscreen in accordance with the present invention is integrated.  A unitary housing 270 contains display 100 including touchscreen 110.  Unitary housing 200 also contains a patient monitoring unit 210 including a patient monitoring circuit, and a therapy unit 220 including a defibrillation therapy circuit.  Unitary housing 270 can also contain a clinical processor, memory, a firewall circuit, and a communications interface. 

Therefore based on the specifications, monitoring unit is the front panel (e.g. 210 Fig 2, [0069]) of the AED and comprises monitoring circuitry and is configured to monitor ECG (e.g.[0072]). Therapy unit (e.g.220 Fig 2) includes a defibrillation therapy 
Applicant has failed to identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to the previous Office action. 
Applicant  has not presented a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Therefore the claim interpretation of the terms monitoring unit" and "therapy unit" under 35. U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph is maintained.
Claim Rejections under 35 U.S.C. §103(a) - U.S. Patent Application Publication No. US 2011/0213262 Al to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. 

The independent claims 1, 16 and 24 (Note: Independent claim 19 has not been amended) have been amended to recite:   
 "wherein a first user interface window of the two separate user interface windows is configured to display information related to a control of the monitoring unit and/or a control of the therapy unit". 

Applicant argues that Parker reveals that an operating principle of Parker is to display a single user interface window having a single view screen having user interactive resident components and an optional non-user interactive ECG. For example, FIG. 2A and Parker fails to describe or teach a simultaneous display of a first user interactive window to display information for controlling a monitoring unit and/or a therapy unit, and a separate second user interface window to display 
The examiner respectfully disagrees. 
After Final ReplyParker teaches a first user interface window which is defined as a splitter window that can be reduced and enlarged vertically (emphasis added) and can be activated or deactivated (e.g. col. 5 lines 20-26). Parker also teaches a vertical scroll bar and that the window  56 can be enlarged or reduced vertically and is therefore considered as a separate user controllable window (e.g. Figs 2- 9 show a scroll bar on the on bottom right hand side that allow the ECG waveform view to be controlled independently of the second window). Parker teaches a second user interface window where a user is required to input information related to a patient (e.g. 52, 54, Fig. 2a, i.e. rescue scene location, patient information). Therefore Parker teaches two separate user interface windows simultaneously on a display as claimed. With regards to the newly introduced limitation “information related to control of monitoring unit and/or therapy unit”, it is interpreted as the ECG waveform 112 that can be annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained from the AED 22 (e.g. Col. 5 lines 24-26) and therefore Parker teaches that the first user interface window is configured to display information related to the control of the monitoring unit and/or therapy unit as claimed and therefore the rejection of independent claim 1, 16 and 19 under 35 U.S.C. 103 as being patentable over Vainsys in view of Parker is maintained.
 
Attorney Docket No.: 2012P01718WOUS Claims 2, 6 and 8 - Rejections under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2011/0213262 A1 to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. and further in view of U.S. Patent Application Publication No. US 2014/0019901 Al to Powell et al.
Due to the reasons discussed above, the rejection of the dependent claims 2, 6 and 8 is maintained.
Claims 12, 22 and 23 stand finally rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2011/0213262 Al to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. and further in view of U.S. Patent Application Publication No. US 2014/0096049 Al to Vonshak et al. or of U.S. Patent Application Publication No. US 2011/0246875 Al to Parker et al.

Due to the reasons discussed above, the rejection of the dependent claims 12, 22 and 23 is maintained.
Claims 24 stands finally rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2011/0213262 A1 to Vaisnys et al. in view of U.S. Patent No. 6,321,113 B1 to Parker et al. and in further view of U.S. Patent Application Publication No. US 2002/0105504 Al to Toepke et al.

Independent claim 24 has been amended to recite inter alia:
"simultaneously displaying, with a touch screen display, two separate user interface windows";After Final ReplyAttorney Docket No.: 2012P01718WOUSSerial No.: 14/776,793Page 14 of 16 
"wherein a first user interface window of the two separate user interface windows is configured to display information related to a control of the monitoring unit and/or a control of the therapy unit"; and 
"wherein a second user interface window of the two separate user interface windows is configured to display one or more software applications configured to collect and manage information related to the person". 

The examiner respectfully disagrees. 
After Final ReplyAfter Final Reply After Final ReplyParker teaches a first user interface window which is defined as a splitter window that can be reduced and enlarged vertically (emphasis added) and can be activated or deactivated (e.g. col. 5 lines 20-26). Parker also teaches a vertical scroll bar and that the window  56 can be enlarged or reduced vertically and is therefore considered as a separate user controllable window (e.g. Figs 2- 9 show a scroll bar on the on bottom right hand side that allow the ECG waveform view to be controlled independently of the second window). Parker teaches a second user interface window where a user is required to input information related to a patient (e.g. 52, 54, Fig. 2a, i.e. rescue scene location, patient information). Therefore Parker teaches two separate user interface windows simultaneously on a display as claimed. With regards to the newly introduced limitation “information related to control of monitoring unit”, it is interpreted as the ECG waveform 112 that can be annotated with event stamps 114 such as “ELECTRODES PLACED” , “ START OF ANALYSIS”, CHECK ELECTRODES”  as seen in Fig. 2A. Parker teaches that all of the textual and graphic data in the ECG window 56 is obtained 
The examiner further relied on Toepke’s teachings to show that it is well known to selectively toggle the second user interface window between visible and hidden responsive to touch inputs by a user.
Due to the reasons discussed above, the rejection of the independent claim 24 is maintained.Serial No.: 14/776,793
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “monitoring unit”, “therapy unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “monitoring” and “therapy” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The claims as recited do not claim any structure for the monitoring unit or the therapy unit.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Monitoring unit is the front panel (e.g. 210  Fig 2, [0069]) of the AED and comprises monitoring circuitry and is configured to monitor ECG (e.g.[0072]). Therapy unit (e.g.220 Fig 2) includes a defibrillation therapy circuit (e.g. [0064]). No other structure such as sensing electrodes or stimulation electrodes have been shown in the specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9-11, 14-16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED).
Regarding claims 1, 10,11 and 14, Vaisnys teaches a monitor defibrillator ( i.e. AED e.g. 100 Fig.1) comprising: 

a therapy unit configured to administer a therapy (i.e. it has a defibrillator circuit to administer an electric shock based on the information in the output signals (e.g. 150 Fig 1,[0035]); and a display operatively coupled to the monitoring unit and the therapy unit, wherein the display comprises a touch screen (e.g. [0027]).	
Vaisnys does not specifically teach that the display is configured to simultaneously display at least two separate user interface windows, wherein a first user interface window of the at least two separate user interface windows is configured to display information related to a control of the monitoring unit and/or a control of the therapy unit; wherein a second user interface window of the at least two separate user interface windows is configured to display one or more software applications which includes an electronic patient care record (ePCR) application and configured to collect information related to the person. 
Parker teaches a monitor defibrillator (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) connected to the AED (e.g. 22 Fig 1) via a cable wherein the display  has a graphical user interface (e.g. 40 Fig 1, 50 Fig. 2) configured to simultaneously display at least two separate user interface windows (e.g. 40 Fig 1, 54, 56 Fig 2a), wherein a first user interface window of the at least two separate user interface windows is configured to display information related to a control of the monitoring unit and/or a control of the therapy unit (e.g. 56 Fig 2a col. 5 lines 15-26, 114, Fig 2a, Note: This limitation is interpreted as the ECG waveform 112 that is 
Regarding claim 9, Vaisnys in view of Parker teaches the invention as claimed and Vaisnys teaches that the operator may interact with the AED and navigate through menu and graphical user interfaces on the display using a touch sensitive element overlaying or incorporated into the video display by touching the touch screen (e.g. [0027], [0028]) and therefore they teach that the touch screen is configured to be used by the user via at least one of single-touch controls or multi-touch controls.
Regarding claim 15, Vaisnys in view of Parker teaches the invention as claimed and Vaisnys teaches that the touch screen in configured to enable a user to at least one of set monitoring parameters, initiate the administration of the electric shock, navigate menus (e.g. 0027]), enter information in the cPCR, or at least one of retrieve or transmit information to at least one of a remote computer or cloud.
Regarding claims 16 and 18, Vaisnys  teaches a method of manufacturing a monitor defibrillator (i.e. AED e.g. 100 Fig.1), the method comprising the steps of: providing a monitoring unit ( e.g. 150 Fig1 ) configured to generate output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], Claim 29); providing a therapy unit configured to administer a therapy based on the information in the output signals ( i.e. the AED has a defibrillator circuit to administer an electric shock based on the information in the output signals e.g. 150 Fig 1,[0035]) and wherein the touch screen is configured to enable a user to utilize at least one of single-touch or multi-touch gestures to display information from the monitoring unit, including controlling what information from the monitoring unit is displayed and how the information from the monitoring unit is displayed, and to control the therapy unit( e.g. [0027],[0028], Vaisnys teaches that the operator may interact with the AED and 
Vaisnys teaches that the AED has a display the display being operatively coupled to the monitoring unit and the therapy unit, the display having a touch screen (e.g. 170 Fig 1, [0027],[0028]) but does not teach that the display is configured to simultaneously display at least two separate user interface windows, wherein a first user interface window of the at least two separate user interface windows is configured to display one or more software applications configured to collect and manage information related to a control of the monitoring unit and/or a control of the therapy unit, and wherein a second user interface window of the at least two separate user interface windows is configured to display one or more software applications configured to collect and manage information related to the person.
Parker teaches a defibrillator device (i.e. automated external defibrillator (AED) e.g. Abstract) with a display (e.g.  38 Fig 1) connected to the AED (e.g. 22 Fig 1) via a cable wherein the display  has a graphical user interface (e.g. 40 Fig 1, 50 Fig. 2) configured to simultaneously display at least two separate user interface windows (e.g. 40 Fig 1, 54, 56, 114 Fig 2a), wherein a first  user interface window of the at least two user interface windows is configured to display information related to a control of the 
Regarding claims 19-21, Vaisnys teaches a method of using a monitor defibrillator (i.e. AED e.g. 100 Fig.1) comprising a monitoring unit that comprises an ECG monitor circuit( e.g. [0041] claim 29), a therapy unit comprises a defibrillator circuit ( e.g. 150 Fig 1, [0035]), and a display unit having a touch screen( e.g. [170 Fig 1,2, 270 Fig 2,[0027],[0037]), the method comprising the steps of: generating with the monitoring unit, output signals conveying information related to a person’s electrocardiogram (ECG)( e.g. [0041], Claims 29); using at least one of single-touch or multi-touch gestures to display information from the monitoring unit, including controlling what information from the monitoring unit is displayed and how the information from the monitoring unit is displayed and controlling the therapy unit using the single touch or multi-touch gestures (e.g. [0027],[0037]) and the method further comprises administering an electric shock, with the defibrillator circuit, based on information displayed on the display unit ( e.g. [0035]) and monitoring a person’s vital signs with the EGG monitor circuit(e.g. [0041]).
Vaisnys does not teach simultaneously displaying with the display unit, at least two separate user interface windows, wherein a first window of the at least two separate user interface windows is configured to display information related to the ECG and/or administration of the therapy, wherein a second window of the at least two separate 
Claims 2, 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and further in view of Powell et al (U.S. Patent Application Publication Number: US 2014/0019901 A1, hereinafter "Powell"- PREVIOUSLY CITED).
Regarding claims 2 and 8, Vaisnys in view of Parker teaches the invention as claimed and further teaches that the display is configured to display the ECG in the first window as discussed above. They do not specifically teach that responsive to receiving one or more touch inputs by a user, the display is configured to enable the user to scroll back and forth through previously displayed segments of the ECG and select two or more separate segments of the ECG to be displayed together simultaneously in the first window.  Powell teaches a system and method for viewing ECG data (e.g. Abstract) and also teaches that the data is displayed on a touch screen (e.g. [0021]) and also teaches multiple user interface  trace windows on  the touch screen (e.g. 412 Fig. 4) which are 
Regarding claim 6, Vaisnys in view of Parker and Powell teaches the invention as claimed but do not specifically teach that the display is further configured to enable the user to zoom in and zoom out the displayed ECG by touching the touch screen. Powell teaches that it is well known to have a display is configured to enable the user to zoom in and zoom out the displayed ECG by touching the touch screen (e.g. [0046]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to further modify the teachings of Vaisnys in view of Parker and Powell to have the touch screen display configured such that it enables the user to zoom in and out and scroll back and forth a displayed ECG as taught by Powell in order to provide the predictable results of making the device more versatile and user friendly for further analysis by the clinician or user.
Claims 12, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and Vonshak et al (U.S. Patent Application Publication Number: US 2014/0096049 A1, hereinafter "Vonshak"- PREVIOUSLY CITED) OR  Parker et al (U.S. Patent Application Publication Number : US 20110246875 A1, hereinafter “Parker’875” - PREVIOUSLY CITED). 
Regarding claims 12, 22 and 23, Vaisnys in view of Parker teaches the invention as claimed except for responsive to a touch input indicating  dragging and dropping of a piece of information from the second window to the first window, the display is further configured to modify the contents of the first window to include the piece of information; or responsive to a touch input indicating a dragging and dropping of a piece of information from the first window to the second window, the display is configured to modify the contents of the second window to include the piece of information. Vonshak teaches a display with a graphical user interface having multiple windows and wherein responsive to a touch input indicating  dragging and dropping of a piece of information from  one window to another window, the display is further configured to modify the contents of the second window to include the piece of information (e.g. Figs 5A-C). Parker‘875 also teaches that it is well known to have a touchscreen graphical user interface that allows a user to drag and drop objects from one panel to modify the contents of another panel (e.g.  Abstract, Fig. 2, Fig. 9, [0084]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was .
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vaisnys et al (U.S. Patent Application Publication Number: US 2011/0213262 A1, hereinafter "Vaisnys"- PREVIOUSLY CITED) in view of Parker et al (U.S. Patent Number: US 6321112 B1, hereinafter “Parker” - PREVIOUSLY CITED) and Toepke et al (U.S. Patent Application Publication Number: US 2002/0105504 A1, hereinafter "Toepke"- PREVIOUSLY CITED).
Regarding claim 24, Vaisnys teaches a monitor defibrillator (i.e. AED e.g. 100 Fig.1) comprising: 
a computer system (i.e. processor) programmed by computer-readable instructions that, when executed, cause the computer system to: generate output signals conveying information related to a person’s electrocardiogram (ECG) (e.g. [0041], claim 29) and administer a therapy based on the information in the output signals (e.g. 150 Fig 1, [0035]). Vaisnys also teaches a touch screen display (e.g. [0027], [0037]) that the user uses to operate the system.
Vaisnys does not teach that the touch screen display has a graphical user interface that simultaneously displays at least two separate user interface windows, wherein a first user interface window of the at least two separate user interface windows 
Additionally while Vaisnys in view of Parker do not specifically teach that responsive to receiving one or more touch inputs by a user, the system selectively toggles the second user interface window between visible and hidden, Toepke teaches a touchscreen display with two user interface windows wherein one user interface window (i.e. the soft input panel SIP) can be selectively toggled between an open, visible state and an closed visible state (e.g. [0040]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the touchscreen display of Vaisnys in view of Parker which displays the single screen with two separate user interface windows as discussed above so that the second window can be toggled been an visible and a hidden state as taught by Toepke in order to provide the predictable results of providing the clinician / emergency personnel with a  more customizable screen that is easily maneuverable for better viewing.
(Note: As discussed in the Response to arguments section, Parker teaches a single user interface screen 50 with a patient information tab window 54 (e.g. Col. 4 line 53) as well as an ECG window 56 (e.g. Col. 4 line 54). As seen in Fig 2A and 3 both 
Conclusion
Xue et al (U.S. Patent Number: US 6463320 B1, hereinafter “Xue”) teaches a medical system display monitor comprising a single screen with a first window 12 Fig.2A that displays ECG signals and information related to control (i.e. lead information correlated with the signals) of the monitoring unit and a second window 16 Fig. 2A that display personal information regarding the patient).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792